Citation Nr: 1002849	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral foot calluses. 

2.  Entitlement to an increased (compensable) disability 
rating for hammertoe of the left fifth toe.  

3.  Entitlement to an increased (compensable) disability 
rating for residuals of a stress fracture of the proximal 
left tibia. 

4.  Entitlement to service connection for degenerative joint 
disease of the left hip, to include as secondary to service-
connected residuals of a stress fracture of the proximal left 
tibia.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a stress fracture of the proximal left tibia.
  


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from January 1969 to January 1971, 
appealed that decision to the BVA.  During this time frame, 
the appellant relocated from Kentucky to Ohio; and his claims 
file was transferred from the RO in Louisville Kentucky to 
the RO in Cleveland, Ohio.  Thereafter, the Cleveland RO 
referred the case to the Board for appellate review.    

The appellant requested a BVA hearing in March 2007.  
Although two hearings were scheduled for the appellant in 
relationship to his request, the appellant was unable to 
appear.  Thereafter, the RO certified the appeal to the 
Board.  

After reviewing the evidence of record, the Board finds (for 
reasons set forth below) that additional development of the 
appellant's claims is necessary.  As such, the claims are 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him that further action is required on 
his part.  


REMAND

As noted above, the appellant requested a Travel Board BVA 
hearing when he submitted his Substantive Appeal in March 
2007.  Unfortunately, the appellant failed to appear for his 
most recently hearing scheduled in July 2009; and the RO 
certified the appellant's appeal to the Board. 

However, a review of the claims file reveals a letter from 
the appellant dated July 10, 2009 and a VA Form 3229 (Routing 
Slip) that indicate the appellant notified the RO prior to 
his scheduled hearing that he was not able to attend the 
hearing due to personal reasons. See July 2009 letter; July 
2009 VA Form 3229.  The appellant indicated his continued 
desire for a Travel Board hearing in his letter; and 
requested at that time that his BVA hearing be postponed. Id.  
A handwritten notation from the Undersigned Veterans Law 
Judge, written in the upper-left hand corner of the 
appellant's letter, reflects that the appellant's motion to 
reschedule was granted on the basis of "good cause shown" 
on the date of the scheduled hearing. See July 2009 letter.   

Inasmuch as the appellant's July 2009 request to reschedule 
his BVA hearing appears to be based on good cause under 38 
C.F.R. § 20.702 (2009) and was previously granted, the Board 
finds that this appeal must be returned to the RO for the 
scheduling of another BVA Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in connection with 
this appeal.  A copy of the notice 
provided to the appellant of the 
scheduled hearing should be placed in 
the record.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


